Exhibit 10.1
 
 
AMENDMENT TO PROMISSORY NOTE
 
This Amendment to Promissory Note (this “Amendment”) dated as of December 29,
2010, is between Recovery Energy, Inc., a Nevada corporation (“Borrower”) and
Hexagon Investments, LLC, a Colorado limited liability company (“Lender”).
 
Recitals
 
A. Borrower executed and delivered to Lender that certain Promissory Note dated
April 14, 2010, in the original principal amount of $15,000,000 made by Borrower
and payable to the order of Lender (the “Original Note”).
 
B. Borrower and Lender now desire to amend the original Note to extend the
Maturity Date set forth therein.
 
Amendments
 
In consideration of the agreements contained herein, and other good and valuable
considerations the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:
 
1. The Maturity Date of the Original Note shall be extended to September 1,
2012, by amending and restating the third full paragraph on the 1st page of the
Original Note to read in its entirety as follows:
 
“The principal amount of this Note, together with all interest accrued thereon,
shall be due and payable in full on September 1, 2012, and such date shall
constitute the Maturity Date under this Note and the Credit Agreement for all
purposes.”
 
2. Except as specifically modified by paragraph 1 of this Amendment, all of the
terms and conditions of the Original Note remain in full force and effect
without modification.
 
3. All of the terms and provisions contained herein shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
EXECUTED by the parties hereto on the date first above written.
 
HEXAGON INVESTMENTS, LLC
By:  Hexagon Investments, Inc., Manager
 
 
By:  /s/ Brian Fleischmann
        Brian Fleischmann
        Executive Vice President
 
 
RECOVERY ENERGY, INC.
 
 
 
By:  /s/ Jeffrey A. Beunier
Jeffrey A. Beunier
President and Chief Financial Officer



 
1

--------------------------------------------------------------------------------

 
 
AMENDMENT TO PROMISSORY NOTE
 
This Amendment to Promissory Note (this “Amendment”) dated as of December 29,
2010, is between Recovery Energy, Inc., a Nevada corporation (“Borrower”) and
Hexagon Investments, LLC, a Colorado limited liability company (“Lender”).
 
Recitals
 
C. Borrower executed and delivered to Lender that certain Promissory Note dated
March 25, 2010, in the original principal amount of $6,000,000 made by Borrower
and payable to the order of Lender (the “Original Note”).
 
D. Borrower and Lender now desire to amend the original Note to extend the
Maturity Date set forth therein.
 
Amendments
 
In consideration of the agreements contained herein, and other good and valuable
considerations the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:
 
4. The Maturity Date of the Original Note shall be extended to September 1,
2012, by amending and restating the third full paragraph on the 1st page of the
Original Note to read in its entirety as follows:
 
“The principal amount of this Note, together with all interest accrued thereon,
shall be due and payable in full on September 1, 2012, and such date shall
constitute the Maturity Date under this Note and the Credit Agreement for all
purposes.”
 
5. Except as specifically modified by paragraph 1 of this Amendment, all of the
terms and conditions of the Original Note remain in full force and effect
without modification.
 
6. All of the terms and provisions contained herein shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
EXECUTED by the parties hereto on the date first above written.
 
HEXAGON INVESTMENTS, LLC
By:  Hexagon Investments, Inc., Manager
 
 
By:  /s/ Brian Fleischmann
        Brian Fleischmann
        Executive Vice President
 
 
RECOVERY ENERGY, INC.
 
 
 
By:     /s/ Jeffrey A. Beunier
Jeffrey A. Beunier
President and Chief Financial Officer

 
 
2

--------------------------------------------------------------------------------

 
 
AMENDMENT TO PROMISSORY NOTE
 
This Amendment to Promissory Note (this “Amendment”) dated as of December 29,
2010, is between Recovery Energy, Inc., a Nevada corporation (“Borrower”) and
Hexagon Investments, LLC, a Colorado limited liability company (“Lender”).
 
Recitals
 
E. Borrower executed and delivered to Lender that certain Promissory Note dated
January 29, 2010, in the original principal amount of $4,500,000 made by
Borrower and payable to the order of Lender (the “Original Note”).
 
F. Borrower and Lender now desire to amend the original Note to extend the
Maturity Date set forth therein.
 
Amendments
 
In consideration of the agreements contained herein, and other good and valuable
considerations the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:
 
7. The Maturity Date of the Original Note shall be extended to September 1,
2012, by amending and restating the third full paragraph on the 1st page of the
Original Note to read in its entirety as follows:
 
“The principal amount of this Note, together with all interest accrued thereon,
shall be due and payable in full on September 1, 2012, and such date shall
constitute the Maturity Date under this Note and the Credit Agreement for all
purposes.”
 
8. Except as specifically modified by paragraph 1 of this Amendment, all of the
terms and conditions of the Original Note remain in full force and effect
without modification.
 
9. All of the terms and provisions contained herein shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
EXECUTED by the parties hereto on the date first above written.
 
HEXAGON INVESTMENTS, LLC
By:  Hexagon Investments, Inc., Manager
 
 
By:  /s/ Brian Fleischmann
        Brian Fleischmann
        Executive Vice President
 
 
RECOVERY ENERGY, INC.
 
 
 
By:     /s/ Jeffrey A. Beunier
Jeffrey A. Beunier
President and Chief Financial Officer


 
 
 
3

--------------------------------------------------------------------------------


